IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF .
14391 CANYON ROAD, ANCHORAGE, Case No. 3:19-MJ-00587-MMS
AK 99516 |

pray

  

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

2
rr
o?
t
a)
2
is

I, Tyler Vose, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am an investigative or law enforcement officer of the United States, within the
meaning of 18 U.S.C. § 2510(7) and am empowered by law to conduct investigations of and to
make arrests for offenses enumerated in 18 U.S.C. § 2516. I have been a Special Agent with the
FBI since May 2011. Since that time I have been assigned investigative responsibilities in the
areas of public corruption in the Detroit and San Juan Field Offices, Indian country matters on
the Pine Ridge Indian Reservation in South Dakota, and public corruption violations in the
Anchorage Field Office, where I am currently assigned. The Anchorage Field Office is located
within the District of Alaska. Prior to being an FBI Special Agent, I served as a Human
Intelligence Collector with the United States Army for 5 years and 7 months. In addition to
traditional combat duties, I conducted military source operations and interrogations on suspected
members of Al-Qa’ida and other radical Islamic terrorist/insurgent groups in Iraq.

2. I make this affidavit in support of an application for a search warrant for the
residence of NATHAN MICHAEL KEAYS located at 14391 Canyon Road, Anchorage, AK,
99516 (hereinafter the “TARGET RESIDENCE”) -- a two-story green and brown wood
residence, with a brown colored garage door and is further described in Attachment A -- and to

search and seize any items identified in Attachment B. Attachment A and Attachment B are

1

Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 1 of 29
hereby incorporated fully by reference herein. I also respectfully request to be permitted to seize
all electronic devices, as described in Attachment B that may be located on the premises and
further access and search the contents of said electronic devices without seeking an additional or
separate warrant. The purpose of this warrant is to search for evidence, fruits, and
instrumentalities of violations of 18 U.S.C. § 1343 — Wire Fraud, 18 U.S.C. § 1956 — Laundering
of Monetary Instruments, 18 U.S.C. § 1957 — Engaging in Monetary Transactions in Property
Derived from Specified Unlawful Activity, and 18 U.S.C. § 371 — Conspiracy to commit Wire
Fraud and Money Laundering (hereinafter the “SUBJECT OFFENSES”)

3. The information set forth below is based upon my knowledge of the investigation
conducted by the FBI. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents, witnesses, various
documents, database records, and other information. I have not included each and every fact
obtained pursuant to this investigation, and instead have only included facts sufficient to
establish probable cause for the requested search warrant to issue.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations the SUBJECT OFFENSES have been
committed, are being committed, and will be committed by KEAYS, FORREST WRIGHT, and
his wife AMANDA WRIGHT. There is also probable cause to search the information described
in Attachment A for evidence, instrumentalities, contraband, or fruits of these crimes as further
described in Attachment B.

JURISDICTION
5. This Court has jurisdiction to issue the requested warrant because the TARGET

RESIDENCE is located in the District of Alaska. See Fed. R. Crim. P. 41(b)(1).

- 2
DEC ~ § 2019 3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 2 of 29

 
DEFINITIONS AND TERMINOLOGY

6. Due to the industry specific nature of the allegations contained in this affidavit, it

is important to understand the terminology and provide definitions of relevant terms, both

industry specific and general financial terms that may be used below.

a.

 

2
mu
o
‘
an
oe)
=
SS

100% Pad — An 8-10 acre materials staging area for exploration
operations. This ConocoPhillips Company property is located in
Deadhorse, Alaska.

Actian — Is a third party e-invoicing company contracted with
ConocoPhillips Company to intake invoices and supporting documents
electronically from ConocoPhillips Company vendors. Vendors sign up
for an account with Actian, and have to login to Actian using the internet
to be able to submit invoices and supporting documentation for payment.
Alaska Railroad Yard — A storage and materials transfer facility located in
Fairbanks where oil companies stage equipment to be moved northward
for drilling operations. The Alaska Railroad Corporation is a public
corporation authorized to own and operate the Alaska Railroad.

Alpine — A North Slope drilling location on the Colville Delta. The only
way to get there is over the ice-road or by airplane.

ASRC Energy Services (AES) — Is a subsidiary of Arctic Slope Regional
Corporation, that provides contracting work to ConocoPhillips Company.
Bill of Lading (BOL) — A detailed list of materials shipped or delivered.

This is in the form of a receipt. With respect to ConocoPhillips Company,

3
3:19-MJ-00587-MMS

Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 3 of 29
' the acquisition of the Bill of Lading was the third step in the material
acquisition process.

g. Casing — A hollow steel pipe used to line the inside of a drilled hole and
provides protection for groundwater and aquifers during an oil drilling
operation.

h. ConocoPhillips Company (COP) — Oil company headquartered in
Houston, Texas, with financial matters handled in Bartlesville, Oklahoma.

i. ConocoPhillips Company-Alaska (COPA) — ConocoPhillips Company
branch operating in Alaska.

j. Electronic Funds Transfer (EFT) — Synonymous with ePayments, EFT is a
broad term that includes many types of electronic payments such as

Automated Clearing House (ACH) transfers, wire transfers, direct

 

deposits, eChecks, personal computer banking, among others. In short, an
EFT is an electronic transfer of money from one bank account to another.

k. Extended Reach Drilling (ERD) — Directional drilling of long horizontal

2
m
o>
!
4
>
>
iS

wells for the purpose of reaching a larger area from one surface drilling
location, and to maximize its productivity while maintaining a small
surface footprint.

|. Freight on Board (FOB) — A term often used when discussing the
shipment of materials both domestically and internationally.

m. Goods Receipt — Generated in ConocoPhillips Company’s SAP system

once someone has physically verified that the ordered material has arrived

4
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 4 of 29
at its intended location. The goods receipt is the fourth step in the material
acquisition process.

n. Health, Safety and Environment (HSE) — Refers to a branch of a company
that is responsible for the observance and protection of occupational health
and safety rules and environmental protection.

o. Invoice — With respect to ConocoPhillips Company the invoicing is the
fifth and final step before payment occurs in the material acquisition
process. Once the goods receipt is generated in the SAP system, the
vendor becomes authorized to submit an invoice to ConocoPhillips
Company for payment. The invoice is a detailed list of goods sent or

services provided, with a total sum due.

 

p. Joint —A single piece of straight pipe.
q. Kuparuk — Located on the North Slope near Prudhoe Bay, Kuparuk is

North America’s second largest oil field.

cc
rm
oo
'
on
2
]
&S

r. Oil Country Tubular Goods (OCTG) ~ Is a family of seamless rolled
products consisting of drill pipe, casing and tubing.

s. Purchase Order (PO) — With respect to ConocoPhillips Company, the
purchase order is the second step in the material acquisition process. It
acts as a contract to order the material, and also includes a delivery point,
a cost object, expected delivery time, instructions on how to invoice, and
payment terms.

t. Requisition — With respect to ConocoPhillips Company, a requisition is an

order. It is the first step in the material acquisition process. The

5
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 5 of 29
requisition explains what is needed, the quantity, price, and the vendor
designated to provide the materials. ConocoPhillips Company has

allowed some requisitioners to act as approvers of the requisition up to

 

specific dollar amounts, for efficiency. The approval amount varies

between employees.

u. SAP System — ConocoPhillips Company’s internal time management and

2
m
oO
i
Crt
=
iS

financial records recording system.
v. Tubing — A length of pipe assembled to provide a conduit through which
oil and/or gas will be produced from a wellbore.
GENERAL SCHEME
7. FORREST and his wife AMANDA are at the center of a large and active fraud
scheme involving ConocoPhillips Company-Alaska (hereinafter “COPA”’), and two COPA
vendors: DB Oilfield Support Services (hereinafter “DB Oilfield’) and Eco Edge Armoring,
LLC (hereinafter “Eco Edge”). DAVID BENEFIELD is the owner of DB Oilfield.
BENEFIELD is AMANDA’s father, and FORREST’s father-in-law. The owner of Eco Edge is
NATHAN KEAYS, an active duty Anchorage K-9 Police Officer. Open source record searches
revealed that it is highly likely that FORREST and KEAYS graduated from West Valley High
School in Fairbanks, Alaska in 1998. Additionally, AMANDA and KEAYS’s wife, Kelly Keays
seemed to have attended North Pole High School together. FORREST is a materials
procurement employee at COPA, whose duties include requisitioning material and labor for
COPA’s Drilling and Wells program.
8. Since approximately April 2019, FORREST advocated and received vendor

approval through his chain-of-command for both DB Oilfield and Eco Edge to provide material

6

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 6 of 29
  

602 S - 930

and labor to COPA. Once DB Oilfield was approved as a vendor, FORREST, in conjunction
with BENEFIELD and AMANDA, conspired to submit false invoices and supporting
documentation through Actian to COPA for material that did not exist, has never existed, and in
most cases are impossible or impracticable to use in Alaska.

9, Likewise, once Eco Edge was approved as a vendor, FORREST, in conjunction
with KEAYS and possibly AMANDA, conspired to submit false invoices and supporting
documentation through Actian to COPA for material that did not exist, has never existed, and in
most cases are impossible or impracticable to use in Alaska. Moreover, FORREST, KEAYS and
possibly AMANDA conspired to submit false invoices through Actian to COPA for labor
charges allegedly performed at various COPA locations across Alaska to include Alpine, 100%

Pad, Kuparuk and the Alaska Railroad Yard in Fairbanks, Alaska. When in reality, Eco Edge did

not do work at any of the locations.

. 10. The cumulative loss to COPA for monies paid via EFT to DB Oilfield and Eco
Edge is $7,125,270. Of that amount, $4,148,000 was paid to DB Oilfield and $3,027,270 was
paid to Eco Edge. Moreover, KEAYS is actively attempting to collect an additional $62,250 for
labor and $98,430 for material. The labor was never performed, and the materials do not exist.
11. Based on a preliminary review of bank statements, it is suspected that
approximately half of all the monies sent from COPA to Eco Edge is transferred to Spectrum
Consulting Services, a company owned by FORREST and set up with the State of Alaska on
April 5, 2019. Additionally, FORREST and AMANDA co-own another company with a similar
name, Spectrum Consulting, which was also set up with the State of Alaska, but one day earlier

on April 4, 2019.

7
3:19-MJ-00587-MMS

Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 7 of 29
12. The 50 percent “kickback” to FORREST and AMANDA is likely for the benefit
of KEAYS acquiring access as a vendor to COPA through FORREST. The bank statements also
suggest that BENEFIELD has kicked back approximately 90 percent of all the monies COPA
paid DB Oilfield. The money sent from DB Oilfield also went to Spectrum Consulting Services
bank account.

13. Through the summer of 2019, FORREST and AMANDA purchased 17 houses in
Las Vegas, NV. The purchases were drawn on the Spectrum Consulting Services account, but
the ownership of the houses were under Wright Capital Investments, LLC., a company set up in
Nevada on July 21, 2019 by FORREST and AMANDA.

PROBABLE CAUSE

14. KEAYS is the sole owner of Eco Edge.

15. Eco Edge is a Limited Liability Company organized and domiciled in Anchorage,
Alaska. Eco Edge was organized by KEAYS and Duane Keays on May 20, 2015. As of
November 20, 2019, KEAYS was the sole owner of Eco Edge. Eco Edge’s listed physical
address is 2055 E. 79" St., Unit 106, Anchorage, AK 99507, which is a storage facility known as
Garage Town USA.

16. Eco Edge’s North American Industry Classification System (NAICS) code from
inception to the most recent filing with the State of Alaska Department of Commerce
Community and Economic Development on November 8, 2018, was 238310 — Drywall and
Insulation Contractors. The NAICS Code is the standard used by Federal statistical agencies in
classifying business establishments for the purpose of collecting, analyzing, and publishing

statistical data related to the American economy.

DEC - 5 201

 

8
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 8 of 29
17, On February 26, 2019, FORREST completed the new vendor set-up for Eco
Edge. This formal process authorized Eco Edge to provide material and labor to COPA.
FORREST described Eco Edge’s value to COPA by stating Eco Edge could provide “Trial Rig
Mats.” FORREST justified Eco Edge as a vendor for COPA this way, “No other vendors have
this type of mat. Eco Edge has the only provisional patent for this mat.” This justification, as
shown below, was documented within a new vendor setup form that was ultimately viewed and

approved by FORREST’s management:

 

ser : GonecoPhiliips Alaaka, ine.
ConecoPhillios internal Verdor Master Gata Request Form

NEW VENDOR SET-UP APPROVAL.
For caniplintion by the ConccnPhillieg Alaahe spliyee mquestiow vendor sohew

» Goes the oonased spend comet Cor
raided le pet nestizd

+ (Gai the reed be: vat wath eer aniating auntie ander euntset? (Contact your lone! Supely Chain epragentatve If dngertain)

» Hike need came be mel nah exietrig supple, have proper approvals been coteined andere preferred payment methods end
terme being ulead?

‘Tortie should not be eas han NOU unlesd a. caninact ig ire plane,
_<.. The pretered paymend 18 EFT of ACH, not wire bemehwa or checks.

This Request is For BP ReOneurity Purchased f tne Tine Paschest
Bate Requiredag
Vendor Name Eso Armering

SubskliontGivision of Gf apolingbie)
Address 00 E. Dimond Blvd Ste 193-454

 

 

 

 

[ann cuidelrien? i ac, an inenice whould eed bea issued are a newrveneer mesher

 

So

a
t
=
es
iS

 

| Estimated Annual Spend

   
 

23,000 io 4,000,000

 

 

Full Addraes

 

Cty Town Anchorage SiePrmvince AK Gourley Zip ao518
Narme-of Vendur Contact Nathan Keays :
Bret Desorption of GoodsiGervines Supplied by Vendor Trial Rig Mais

 

 

 

Justification for dabding Vendor No otter vendors have this type of mat, Bon Belge ales has the only peovislonal patant

for this sual,

 

 

 

Stec t

Step. te - Supervisar Aparaval ~ :
8 ieeuiostoos Euper teed [Yee Te

: Requested By Forrest Wilght = Ma , es

 

  
 
   

bf abe 2003

 

 

Glep 2 ~ Gean & Email To fen signehoren belo

jemand it

 

 

  

 

 

 

 

 

 

 

 

 

 

 

ad With | Poves IT Ne " Leeann
Gs f Bana toed ° Pusan Boks . . ’
Bop 4 HSE Appia
Significant or High ish ves of py
Poyew oT INe : soe Riawssanid in
@iep ae Supply Chen Approval : ts L Lf?
iupply Chain Renwrtent Kenton Steele Fives TO Ne sien Aiealla. 2/26/28

  
  

Siney Kees

 

 

i Date ite Gonmleted J ees ni BERET puis
oles:
Pada create new vende. YA 0109,

Lser HO:

 

 

 

 

Veen ite

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 9 of 29
 

co
m7
oo
’
ar
ho
5
Ss

18. On November 20, 2019, your affiant accessed the United States Patent and Trade
Office’s search function using the following two search terms: “Eco Edge Armoring” and “Trial
Rig Mat.” Both terms returned the following result, ““No patents have matched your query.”

19, On February 26, 2019, Eco Edge’s approval as a vendor was routed through three
additional COPA employees.

20. The same day, KEAYS submitted an EFT authorization agreement to COPA.
KEAYS listed Alaska USA Federal Credit Union account ending in 7951 (hereinafter “AKUSA

account ending in 7951”) as the business checking account he wanted all COPA EFT’s to be

21. The EFT authorization agreement was signed by KEAYS and listed KEAYS as
the authorized name and owner of Eco Edge. KEAYS listed his e-mail address as:
Nathan@ecoedgearmoring.com.

22. On March 6, 2019, KEAYS provided COPA with a signed and dated Internal
Revenue Service Form W-9.

23. On March 5, 2019, KEAYS digitally signed a COPA Contract Strategy and
Execution Approval document (hereinafter “the contract”). The contract was a single source
contract worth up to $1 million over five years to provide “inspection of OCTG for the drilling
group.” FORREST was COPA’s technical owner of the contract, and provided the following
sole source justification for COPA to award the work to Eco Edge without having to request bids
from other companies, “Eco Edge Armoring (EEA), has the experience to do the job. They
specialize primarily in Project Management and inspections specifically casing & tubing. There
are a limited number of suppliers in the area with the experience and capacity to perform the

work...” This aforementioned justification is documented below:

10
3:19-MJ-00587-MMS

Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 10 of 29
 

6102 $ - 30

Contract Strategy and Execution Approval

 

 

    

   

 

 

   

LEDC PTESAT ANAT OF SSI ARSE

: thon Bie Diiling fag Gookect. | Basa GentrmelgGhle © gadhr?
Supplier Lagal Bolly Mame: Echo Bdge Amnoring LLG
Sp pTey BAP AG GF ‘valle, aueniuPepslual Jotwee | énealemed,
Centrck Cl fed doomnse an fem.
goed
Suply Chain Contract Professlonalutia
q alte Soape: Alesha Heginn ; rom
Contacting Satuities: duxerd Griese
New dye: ANSA LUNA LABS Adedoslinie BEL. LIEBE LiPay a
Potompaliive BaREP

Ci Sniionl AmecdinentiChanges Bb eanenrens, Faanos aod Glas Gomer or ts delegate Aaprewst ea raggled}

coinglatiivts Quares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tines:

Change be Seems Cl Tern Extension: . cs

Cichange io Compensalion (18 Aunbvtiating sbries onnie fone negation
Menorca pba to Estat Sern Ev ipponaaPesmcoment Pa aa

Aguleetie pee ey
o | Testet toontraet ‘aku
vee v
Glohel Strategy Seureig Sub Calagary: GW. Cia Catioe ll
Comeangation Type Reiwhucsable
Drige Prine Bart Oates C0601 Price Bad Beta ee
Brichny History (lectus pereaua pring iv tome orca per ual and JUS pumdase & a peioe Ieweden, decane oc Ball
igor tueebios ne past estoy,
Beckground, Evelustion and Recommendation Highlights : L, : :
sho gs Aros lbs ping repecin of O07 fr ingyen They a extend ad ide te aoomeemadats ha dlling acheclie aepucialy during past

 

 

Bngle Source Justiieation
Primary PmacalBepis pation:

 

lied newer of mapoiiers I ee areg
ages.

Hou Bulge Rrening (EEA), hae Wet exparumen fe de the job. They spectsien pematlly @ Project Managweers and inanentions aperiiienlly coving Aiki. There awa |
ih Pa qopeione aed sepdety te paren te wom Liliwleg BEA wl ersure ademinne end eensineed oeuerage cudng pede

 

Lge Plc HGH GHIS tmnbe ne mente cairins ond eategst

Tits coniradt is. seinburmeable, we only pay far wok acinplied aed gah denial Ose Gee af the scape al ari lime. We ie @ Speer
coeriiree:, we hold he eooge lewel decisions. and san decrezee at any bere.

‘Contract Managantal Pea You C) Na ie

 

 

 

 

 

 

Eatinioted Gadirant Vales Tor Appetit Cantal Tee 8 Year Cf Gee ed ten!
Brees § ab Siectve Mart lewe AMUSO EMeciies End fate DEAN
Bang Cantuel Value Wile 1A eine Requented Eat Rate:
Agaregale Ainaadment ValusjtAy: —

 

 

 

 

Bepply Ghidin Genius rene (asad on Cinaaw Extmated Vetus)

 

Financial Apgeavalegunee 7 Easinated Vilas

 

 

11

Case 3:19-mj-00587-MMS Document 1-1

3:19-MJ-00587-MMS
Filed 12/05/19 Page 11 of 29
24.  Asreferenced above, Eco Edge, since its inception has reported to the State of
Alaska that it was a “Drywall and Insulation Contractor.” Moreover, KEAYS’s fulltime job is as
an Anchorage Police Department K-9 Officer. Your affiant has found nothing to support
FORREST’s sole source justification that Eco Edge had the ““experience,” and that they
“specialize in...casing and tubing.”

25. Moreover, KEAYS began viewing the contract through DocuSign at 1:29:28 PM
on March 5, 2019. KEAYS signed the contract at 1:35:09 PM using IP Address: 12.17.191.99.
This particular IP Address was held by Borealis Broadband, Inc., an Anchorage based Internet

Service Provider. Records provided by Borealis Broadband, Inc., showed IP Address

 

12.17.191.99 was assigned to Kelly and NATHAN KEAYS. The service address was the
TARGET RESIDENCE.

26. On March 19, 2019, KEAYS registered an account with Actian. On November

|
m
oy
i
“rt
ey?
w

14, 2019, your affiant interviewed Cindi Klose, Director of Treasury Services, ConocoPhillips
Company. Klose described Actian as an e-invoicing solution that ConocoPhillips Company
uses. Once an account is registered with Actian, vendors, including Eco Edge, log into the
Actian tool to enter and submit their invoices. Upon submission through Actian, the invoice
details are automatically populated in the ConocoPhillips Company’s SAP system. Once all of
the checks are completed in the SAP system, the invoice is paid via EFT to the vendor after
approximately 30-days. The submission of invoices through the Actian tool necessarily requires
vendors, and in this case Eco Edge, to access and utilize the Internet to wirelessly transmit
information (invoices and supporting documentation) through Actian to ConocoPhillips
Company. Using Actian and receiving an EFT was the only available manner in which COPA

vendors could receive payment.

12
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 12 of 29
27. Actian is headquartered in Palo Alto, California.

28. On November 20, 2019, Klose provided your affiant with all of the Eco Edge
Actian tool logins for the year 2019, using ID: NathanK208120. There was a total of 20 logins
ranging from March 19, 2019 through November 8, 2019. 18 of the 20 logins came from the
same IP Address: 12.17.191.99. Records from Borealis Broadband, Inc., confirmed this IP
Address as being the continuous IP Address for NATHAN and Kelly KEAYS at the TARGET
RESIDENCE from March 5, 2019 through November 15, 2019.

29. Through the course of the investigation, it was learned that FORREST conducted
much of his fraudulent activity using his COPA e-mail address:
Forrest.N.Wright@conocophillips.com. Many of FORREST’s e-mails were provided to your
affiant from Jeff Laughlin, COPA’s security manager. Pursuant to COPA’s computer warning
banner visible by all COPA employees upon logging into their COPA assigned computer,
FORREST’s e-mails were the property of COPA, and thus were turned over to your affiant

without FORREST’s knowledge and with the consent of COPA.

 

22-INCH CASING

30. On April 12, 2019, FORREST, using his COPA e-mail sent a message to Shon

Robinson, COPA’s Manager, Drilling and Wells, in which FORREST told Robinson that 22-

tc
rT
oo
'
CF
Pee
z

inch pipe was only manufactured in three (3) places in the world, all of which was outside North
America. Luckily, Forrest found a vendor (Eco Edge) that just happened to have 11,000 feet of
22-inch Sumitomo pipe in Anchorage at $85.50 per foot (as opposed to $450 - $500 per foot the
other foreign vendors charge). FORREST went on to tell Robinson that the pipe was stored at

Unique Machine, Inc. (UMI) in Anchorage. The total price for 11,000 feet was $941,440.50.

13

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 13 of 29
 

31. The total price for the 22-inch seamless pipe was just under $1 million. This level

was important, because according to Linda Barnett, a COPA Financial Analyst, FORREST had

s10¢ G- Jad

the authority to requisition and approve materials up to $1 million. Anything above that amount
would require someone other than himself to approve the acquisition.

32. Later during the afternoon of April 12, 2019, FORREST sent an e-mail to Pat
Hanley, owner of Cal IV Tubulars, in which he stated, “...I’m trying to get my hands on a pipe
tally (any) to show one of our new folks. Do you have an old one I can use? Any size, weight
etc works, just for learning.” (sic) The next day, Hanley sent FORREST an example of a pipe
tally on an Excel spreadsheet.

33. Acquiring the pipe tally from Hanley was essential for FORREST and KEAYS to
later successfully submit the invoice and supporting documentation (the pipe tally) through
Actian to COPA for payment via EFT. The pipe tally Hanley provided to FORREST was later
submitted, with few changes, to support an Eco Edge invoice, as further described below.

34. On April 14, 2019, KEAYS sent the following e-mail to FORREST:

Forrest, you mentioned the need for some 22" joints (retainer) for your ERD project (22",
750", API 5L GRX52, R3). It may not be ideal because I don't have certs (you
mentioned your team said they don't need them as its nots for well bore stability) I did
come across some that are Japanese (Sumitomo) pipe that my supplier has a liquidation
pricing, been sitting on it for over 5 years. Would you be interested? New I was being
quoted anywhere from $500/ft to $600/ft. As discussed, I can get this for you and offer it
for 88.50/ft. FOB Anchorage. I have access to 15,500ft. Unlike the cribbing, if you don't
need that much, I can get exactly what you need, just let me know (you don't have to tak

it all). Nathan Keays

35. The above e-mail contained industry specific measurement terms. Particularly,
the measurements of the pipe: 22", .750", API SL GRX52, R3. The most important information

was what KEAYS referred to was pipe that measured 22-inches in diameter, with 34-inch

14

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 14 of 29
thickness. R3 was a reference to Range-3 piping. Range-3 meant the pipe was anywhere
between 38-feet and 42-feet long.

36. Shortly thereafter, FORREST responded to KEAYS with the following e-mail:
“Thanks for reaching out Nathan this is a very attractive price. Is the pipe at UMI? If it's the
same stuff I'm thinking of I'd like to swing by and look before moving forward. Can we arrange
a time to meet there? Thanks again, Forrest” ee

37. Your affiant knows that Unique Machines, Inc. (UMI), is a company located Cx ~. J
8875 King St., Anchorage, AK. UMIis a machine shop that performs unique jobs for

companies operating in Alaska, such as slotted liners to provide sand control in oil industry

oz S - 350

applications and threading large piping (up to 20-inches in diameter.) UMI also has an
approximate 16-acre storage yard on site.

38. On April 15, 2019, FORREST sent an e-mail to Charles Chapman, a COPA
contractor working for Swift Engineering. Chapman was COPA’s North Slope Drilling and
Wells Technical Planner. FORREST told Chapman to create a purchase request for 11,011 feet
of 22-inch retainer joints for the Alpine warehouse/inventory. Your affiant knows that COPA
maintains a warehouse containing material necessary for oil drilling operations on the North
Slope. FORREST informed Chapman that the purchase request was for Eco Edge and that all of
the 22-inch joints were located at UMI, and will be held there for the time being. Attached to the
e-mail to Chapman were three e-mail quotes:

a, The first e-mail contained the quote from KEAYS in which he quoted
$88.50 per foot, as described above in paragraph 35.
b. The second attached e-mail, dated April 14, 2019, purportedly contained a

quote from Hanley from Cal IV Tubing in which Hanley wrote, “Forrest, I

15

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 15 of 29
can get you the 11,000 ft of 22" .750 API 5L GRX52 you need for your
ERD project at a very attractive price. It's Sumitomo pipe and located
here in Anchorage. I'll offer it at $225/ft. FOB Anchorage I'm sure you
know but new its over $500/ft. This is never used and still in great shape,
its been sitting for 5-6 yrs. Please let me know if you have any questions.
Thanks, Pat Hanley.” (sic).

c. The third attached e-mail, also dated April 14, 2019, purportedly

contained a quote from Michael Thomas, President and Chief Operating

 

Officer of Tubular Solutions Alaska (TSA), in which Thomas wrote,

‘Forrest, I have access to 15,500ft of Sumitomo 22" casing. Shell ordered

cr
rr
oo
i
est
Ro
is

it years ago for the offshore project they were going to do. The casing is
still in great shape and we can get it to you for a great price. I can sell it
for $375/ft. You mentioned needing 11,000' so would be $4,125,000 FOB
Anchorage. This seems like a lot but is far less than buying new. There
are only three suppliers in the world that make this size seamless on top of
the 1 year plus lead time. Thanks, Michael.”
39, On November 14, 2019, your affiant interviewed Hanley. Hanley reviewed the
above e-mail described in paragraph 39(b). Hanley denied sending the e-mail to FORREST.
Hanley hired Michael Wheeler, a System Engineer from Alaska Computer Support, LLC to
scrub his server logs to verify Hanley’s recollection that he did not send the e-mail. Wheeler’s
determination was as follows, “We were unable to locate a sent email from you
pat@cal4pip.com to Forrest.N.Wright@conocophillips.com on the date of / with a date time

stamp of Sunday, April 14, 2019 5:23pm in the server logs. Additional (sic) the email thread that

16
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 16 of 29
was sent over did not contain host headers with your server address in the email path. Lastly we
did notice that the forwarded email that supposedly came from you was missing your footer.”

40. On November 15, 2019, your affiant interviewed Thomas. Thomas reviewed the
above e-mail described in paragraph 39(c). Thomas also denied sending the e-mail to
FORREST. Thomas meticulously dissected the e-mail, pointing out several problems with it that
indicated he was not the author. For example, the color of his signature line was blue, and that
was not the correct color associated with a newly sent e-mail. Moreover, the e-mail referenced
in paragraph 39(c) contained Thomas’s reply signature, which was different than his original sent
e-mails. Thomas said he has not changed this formula for at least the past three-years. Thomas
said the spacing of the e-mail was off, and there was verbiage he would never use. For example,
the suspect e-mail included the total price for the pipe. Thomas said TSA was a professional
organization and he would never quote product in the body of an e-mail nor would put the total
cost of piping in an e-mail. Every quote TSA provides was tracked and put on an official
quotation letterhead. Finally, Thomas understood why FORREST would fabricate an e-mail
from him. Thomas opined FORREST did it to show COPA that he had a secondary quote to
back up a purchase by a shell company (Eco Edge) at a below market rate.

41. | Thomas elaborated beyond the falsified e-mail. Thomas said TSA was a wholly
owned subsidiary of Sumitomo, and a sister company to UMI. Contrary to what was quoted by
Eco Edge to COPA, Sumitomo does not have the ability to manufacture 22-inch seamless casing
(pipe). Thomas said there were no facilities in Alaska, or even on the West Coast that had the
capability to thread 22-inch casing. Thomas said 22-inch casing was useless in Alaska. Thomas
had never seen 22-inch casing used in the oil industry in his whole life. Moreover, Thomas said

$88.50 per foot, as quoted by Eco Edge, was “slightly above scrap” metal. Thomas did a

17

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 17 of 29

 

oa

'
eri

Pry
o>
Rh
2
Ss
calculation in front of your affiant, and determined that if 22-inch seamless casing that was %4-
inch thick existed, the cost per foot would be between $255 - $300 per foot.

42. On November 13, 2019, your affiant interviewed Chris Shumate, President of
UMI. As referenced above, there were several instances where it was conveyed that the 22-inch
casing was stored at UMI. Shumate advised that he has never had 22-inch casing at his storage
yard. Storing 11,000 feet of 22-inch casing would be visible from space, as it would take up
about six-acres of his 16-acre yard. Shumate provided your affiant with a tour of UMI. Your
affiant did not see any 22-inch casing. The only pipe that was close to being that large in
diameter was a couple truck loads of 20-inch casing. Shumate showed your affiant the factory
portion of UMI. Shumate confirmed that the largest machine they had for threading pipe was

itself 22-inches in diameter. This meant that the largest pipe that could be run through the

 

machine was 20-inches in diameter.
43. At approximately 2:04 PM on April 15, 2019, Sonya Culver, a COPA Purchasing

Analyst, approved Purchase Order (No. 4521620697) in the amount of $974,473.50 for

=]
rm
Cc?
t
Sort
>
=?
eS

"JOINT,RETAINER,22"X.750",API 5L,GRX52,R3."

44. Purchase Order (No. 4521620697) was for 11,011 linear feet of 22-inch piping, as
referenced above, has never existed.

45. The Purchase Order listed KEAYS as the salesperson, and instructions for
KEAYS to submit any invoice via Actian (ePay) using the following internet domain name:
http://vendors.conocophillips.com. It also referenced KEAYS’s April 14, 2019 e-mail quote for
pricing terms.

46. At 8:43 PM on April 16, 2019, Kurt Kegler, a COPA contractor who worked for

ASRC Energy, attached a goods receipt in COPA’s SAP system. The goods receipt, if done

18
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 18 of 29
correctly, tells COPA that Kegler laid eyes on the material and verified it was on site. However,
based on other schemes in which FORREST used his COPA e-mail to inform contractors that
others have verified the existence of material, it is your affiant’s belief that FORREST told
Kegler that someone else had verified its existence, and Kegler entered the goods receipt without
himself actually verifying the material existed. This belief is based on FORREST’s pattern of
behavior with respect to other schemes. Your affiant has yet to locate and view e-mails that
specifically indicate FORREST told Kegler to submit the goods receipt, nor has your affiant
interviewed Kegler due to the higher interest of keeping the investigation covert until after
having served search warrants.

47. At 4:43 PM on April 17, 2019, KEAYS or someone from inside the TARGET

RESIDENCE accessed the internet, logged into the Actian tool using ID: NathanK 208120 and

a
mi
od
'
en
nN
)
&

submitted invoice #000057 in the amount of $974,473.50. Accompanying the invoice
submission through Actian was a near carbon copy of the pipe tally that FORREST had acquired
from Hanley on April 12, 2019, and more fully described above in paragraphs 33 and 34.

48. Eco Edge and most vendors working for COPA are on a Net-30 payment
schedule, meaning the vendor is paid approximately 30-days after the invoice is received and
approved in COPA’s system. On May 16, 2019, COPA sent an EFT in the amount of
$974,473.50 to Eco Edge’s AKUSA account ending in 7951. On May 19, 2019, this same
amount, $974,473.50, posted to Eco Edge’s AKUSA account ending in 7951.

MONEY LAUNDERING
49. As discussed above in paragraph 49, KEAYS received $974,473.50 as an EFT

from COPA on May 19, 2019 into his Eco Edge AKUSA account ending in 7951.

19

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 19 of 29

 
50. On May 24, 2019, KEAYS sent three (3) checks totaling $895,036.75 to
FORREST and AMANDA’s Spectrum Consulting Services (SCS) account ending in 0183. The
individual check numbers were: 1104 in the amount of $160,000; 1105 in the amount of
$487,236.75; and 1106 in the amount of $247,800.

51. On May 24, 2019, FORREST and AMANDA’s SCS account ending in 0183
received the same amount, $895,036.75, that KEAYS sent spread out over three (3) different
checks.

52. On May 24, 2019, $13,200 in cash was withdrawn from FORREST and
AMANDA’s SCS account ending in 0183. On June 5, 2019, another $1,000 in cash was
withdrawn.

53. On June 5, 2019, Dorothy Sweet, the Senior Commercial Escrow Officer at
Fidelity National Title Agency of Nevada, Inc., sent FORREST an e-mail containing wire
instructions for “15 separate residential pro, Las Vegas NV.”

54, On June 7, 2019, FORREST and AMANDA utilized their SCS AKUSA account
ending in 0183 to wire $1,042,000. This wire was sent to Fidelity National Title Agency of
Nevada, Inc., to begin the purchase of “15 separate residential properties,” in Las Vegas, NV, as

represented below an estimated settlement statement taken from FORREST’s COPA e-mail:

 

20
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 20 of 29
  

G02 & - 956

 

FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.
2450 Bf Rose Parkway, Suite 150, Henderson, Wy BOOTd
Fhrone: (702) 922-3450 Fax: (foo) o-et14
BuyersiBorowers Setllement Statement

 

 

Estimated
Esorow No: CRG 34¢ - 118 DS Chose Date: D84iac1o Proration Date: 08/2048 Hisbursement Date:
Boyer(sBorrower[s): “right Capital investments LLC, 2 Nevada limited lishility company
1301 Cotony Piece
Anchorage, AK 22007
Property: 15 separate residential properties
Les Vegas, Nv

Brief Legal:

 

 

 

 

 

 

 

 

 

 

TOT P :
Total Consideration: 3,878 00000
Eamest money desositfoonuniesion: LINZ DOR G0
ADDITIONAL CHARGES:
Property Taxes ~2, 3, 4ih 4 te Clark Gounty Treasurer a24a 71
Adustments at dose be Beyer | A0G00
Transfer to 81 280 to Fidelity National Title AGO
Transfer ie 01365 to Fidelity Mational Tite 20000
PRORATIONS AND AGJUSTMENTS:
County Taxes fom SYAG01G te 1IA/2018 based on the Quariery amount FEB
of RS 267.70
Sewer OCW, fom 804008 to TES based on the Quadedy amcunt oLaZ
of $112.58
LY 22m fom B42010 to T2018 based on the Quarterly anount of 224.40
PRG2 28
CLV Gh k fom BaG019 to Bf 020D based an the Quarterly aout af SF Aad
BiO8 St
(UY cg] from S420 te 12018 based on fe Quarterly amount of 200 a4
S283.82
Trash Arrow from B4W2008 fo TONS based on the Quarterly arent of Gat
SATE
Trash Barlett tem T2018 te T2099 based on the Quarterly amount of SEF
SAS,87
Trash 13 he foen B/4G019 tp 2010 based on the Cuartedy amount of THRAC
Bi2.0o
COMMIS SHOIMS-
Buyer paid commission ta Sin Oty Really LLG, 38,780.00
ERCKOW CHARGES:
Escrow Fee to Fidelity National Tile Agency of Newssia, Inc. 4 SS0.00
THLE CHARGES:
investor Rate escnny to Fidetty National Tits Agency of Nevada, inc. (5.00)
E Recording Fee te Seuplifile 80
RECORDING FEES:
Reooning Fees te Fidelity National Tige Agency of Mewada, Ino 6.00)
Sub Totes, 3.238, 391 8F 12h
Balance Due From Bayer Borrower 2503, 241.27
Tetals SSSR 24107 3,305,241 OF
i is agreed by the undersigned that the foregoing statement may change if = change in the eserow using occurs or f other unfrreseen
eonlingencies arise. In the evant changes in the statement become necessary, you are nevertheless suthordeed fo close this escrow. itis
understoad that we will naceive 2 final statement of account if the shove totals are changed.

 

 

 

21
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 21 of 29
 

co
Pri
ed
t
est
2
is

55. Prior to closing on the properties, but after the initial $1,042,000 down payment,
FORREST and AMANDA set up a company in Nevada to act as the owner of the properties.
That company, Wright Capital Investments, LLC, was organized by FORREST and AMANDA
on July 21, 2019,

56. | KEAYS continued to send ill-gotten funds related to other fraudulent schemes
from his Eco Edge AKUSA account ending in 7951 to FORREST and AMANDA’s SCS
AKUSA account ending in 0183.

57. For example, on May 27, 2019, KEAYS received $98,430 as an EFT from COPA
into his Eco Edge AKUSA account ending in 7951.

58. On May 29, 2019, KEAYS issued a check (No. 1108) in the amount of $49,215.

59. The same day, on May 29, 2019, a check in the same amount, $49,215, was
deposited into FORREST and AMANDA’s SCS AKUSA account ending in 0183.

60. On June 2, 2019, KEAYS received three (3) EFT deposits from COPA into his
Eco Edge AKUSA account ending in 7951. The deposits were in the amounts of $37,050;
$82,500; and $99,300, respectively, and totaled $218,850.

61. On/June 5, 2019, KEAYS sent four (4) checks totaling $130,875 to FORREST
and AMANDA’s Spectrum Consulting Services (SCS) account ending in 0183. The individual
check numbers were: 1109 in the amount of $49,650; 1110 in the amount of $41,250; 1111 in
the amount of $18,525; and 1112 in the amount of $21,450.

62. On June 5, 2019, FORREST and AMANDA’s SCS account ending in 0183

received the same amount, $130,875, that KEAYS sent spread out over four (4) different checks.

22

3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 22 of 29
 

©
mr
oD
t
en
Po
=]
&S

63. On August 12, 2019, FORREST and AMANDA utilized their SCS AKUSA

account ending in 0183 to wire $2,893,341.97. This wire was presumably sent to Fidelity

National Title Agency of Nevada, Inc., to complete the purchase of the “15 separate residential

properties,” in Las Vegas, NV.

64. ‘The origination of the funds in FORREST and AMDANDA’s SCS AKUSA

account ending in 0183 at the time the final wire was sent to complete the purchase of the houses

in Las Vegas, NV, emanated from KEAYS’s Eco Edge AKUSA account ending in 7951, as well

as from DB Oilfield’s AKUSA account ending in 5982.

65. On November 24, 2019 your affiant searched the Clark County Assessor’s

website by inputting “Wright Capital Investments, LLC” and learned that Wright Capital

Investments, LLC owns the following properties:

a.

b.

6233 Espinosa Avenue, Las Vegas, NV
5908 W. Bartlett Avenue, Las Vegas, NV
1524 Saylor Way, Las Vegas, NV

1400 Saylor Way, Las Vegas, NV
5824 Iris Avenue, Las Vegas, NV

5821 Halifax Avenue, Las Vegas, NV
716 Vincent Way, Las Vegas, NV

609 Cline Street, Las Vegas, NV

501 Slayton Drive, Las Vegas, NV
4609 Sawyer Avenue, Las Vegas, NV
721 Fairway Drive, Las Vegas, NV

1826 Green Acres Avenue, Las Vegas, NV

23

3:19-MJ-00587-MMS

Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 23 of 29
 

&

fa
t
ore
es
Ss

m. 5201 Mountain View Drive, Las Vegas, NV
n. 3973 Arrowood Drive, Spring Valley, NV
COMPUTER-RELATED DEFINITIONS

66. The following definitions apply to this Affidavit and Attachment B:
a. “Chat,” as used herein, refers to any kind of text communication over the Internet
that is transmitted in real-time from sender to receiver. Chat messages are generally short in order
to enable other participants to respond quickly and in a format that resembles an oral conversation.
This feature distinguishes chatting from other text-based online communications such as Internet
forums and email.

b, “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly related to or
operating in conjunction with such device” and includes smartphones, and mobile phones and
devices. See 18 U.S.C. § 1030(e)(1).

C. “Computer hardware,” as used herein, consists of all equipment which can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,
or similar computer impulses or data. Computer hardware includes any data-processing devices
(including, but not limited to, central processing units, internal and peripheral storage devices such
as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage
devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video
display monitors, and related communications devices such as cables and connections), as well as
any devices, mechanisms, or parts that can be used to restrict access to computer hardware

(including, but not limited to, physical keys and locks).

24
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 24 of 29
 

2
oo
‘
or
&>
S
Shad

d. “Computer software,” as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they work. Computer
software is stored in electronic, magnetic, or other digital form. It commonly includes programs
to run operating systems, applications, and utilities.

e. “Computer-related documentation,” as used herein, consists of written, recorded,
printed, or electronically stored material which explains or illustrates how to configure or use
computer hardware, computer software, or other related items.

f. “Computer passwords, pass-phrases and data security devices,” as used herein,
consist of information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or other
programming code. A password or pass-phrase (a string of alpha-numeric characters) usually
operates as a sort of digital key to “unlock” particular data security devices. Data security
hardware may include encryption devices, chips, and circuit boards. Data security software of
digital code may include programming code that creates “test” keys or “hot” keys, which perform
certain pre-set security functions when touched. Data security software or code may also encrypt,
compress, hide, or “booby-trap” protected data to make it inaccessible or unusable, as well as
reverse the progress to restore it.

g. A provider of “Electronic Communication Service” (“ESP”), as defined in 18
U.S.C. § 2510(15), is any service that provides to users thereof the ability to send or receive wire
or electronic communications. For example, “telephone companies and electronic mail
companies” generally act as providers of electronic communication services. See S. Rep. No. 99-

541 (1986), reprinted in 1986 U.S.C.C.A.N, 3555, 3568.

25
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 25 of 29
he

Le SJ

602 S -~ J3q

h. “Electronic Storage Device” includes, but is not limited to, external and internal
hard drives, thumb drives, flash drives, SD cards, gaming devices with storage capability, storage
discs (CDs and DVDs), cameras, cellular phones, smart phones and phones with photo-taking
and/or internet access capabilities, and any “cloud” storage by any provider.

i. “File Transfer Protocol” (“FTP”), as used herein, is a standard network protocol
used to transfer computer files from one host to another over a computer network, such as the
Internet. FTP is built on client-server architecture and uses separate control and data connections
between the client and the server.

j- ‘Internet Protocol address” or “IP address,” as used herein, refers to a unique
number used by a computer to access the Internet. IP addresses can be “dynamic,” meaning that
the ISP assigns a different unique number to a computer every time it accesses the Internet. IP
addresses might also be “static,” if an ISP assigns a user’s computer a particular IP address that is
used each time the computer accesses the Internet.

k. “Internet Service Providers” (“ISPs”), as used herein, are commercial organizations
that are in business to provide individuals and businesses access to the Internet. ISPs provide a
range of functions for their customers including access to the Internet, web hosting, e-mail, remote
storage, and co-location of computers and other communications equipment.

1. “Records,” “documents,” and “materials,” as used herein, include all information
recorded in any form, visual or aural, and by any means, whether in handmade, photographic,
mechanical, electrical, electronic, or magnetic form.

m. “Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2), is the
provision to the public of computer storage or processing services by means of an electronic

communications system.

26
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 26 of 29
 

n. “Short Message Service” (“SMS”), as used herein, is a service used to send text
messages to mobile phones. SMS is also often referred to as texting, sending text messages or text
messaging. The service allows for short text messages to be sent from one cell phone to another
cell phone or from the Web to another cell phone. The term “computer,” as defined in 18 U.S.C.
§ 1030(e)(1), means an electronic, magnetic, optical, electrochemical, or other high speed data
processing device performing logical, arithmetic, or storage functions, and includes any data
storage facility or communications facility directly related to or operating in conjunction with such
device.

SPECIFICS ON SEARCH AND SEIZURE OF COMPUTERS

67. I have had both training and experience in the investigation of computer-related
crimes. Based on my training, experience and information related to me by agents and others
involved in the forensic examination of cell phones, I know that data can be stored on a variety
of systems and storage devices. I also know that during the search of the premises it is not

always possible to search cell phones for data for a number of reasons, including the following:

a. Searching computer systems is a highly technical process which requires specific
expertise and specialized equipment. There are so many types of computer hardware and software
in use today that it is impossible to bring to the search site all of the technical manuals and
specialized equipment necessary to conduct a thorough search. In addition, it may also be
necessary to consult with computer personnel who have specific expertise in the type of computer,
software application or operating system that is being searched;

b. Searching computer systems requires the use of precise, scientific procedures
which are designed to maintain the integrity of the evidence and to recover “hidden,” erased,

compressed, encrypted or password-protected data. Computer hardware and storage devices may

27
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 27 of 29
 

2
my
o
i
Crt
red
Gd
iS

contain “booby traps” that destroy or alter data if certain procedures are not scrupulously followed.
Since computer data is particularly vulnerable to inadvertent or intentional modification or
destruction, a controlled environment, such as a law enforcement laboratory, is essential to
conducting a complete and accurate analysis of the equipment and storage devices from which the
data will be extracted; and

c. The volume of data stored on many computer systems and storage devices will
typically be so large that it will be highly impractical to search for data during the execution of the
physical search of the premises.

LIMIT ON SCOPE OF SEARCH

68. I submit that if during the search, agents find evidence, fruits, and/or

instrumentalities of crimes not set forth in this affidavit, another agent or I will seek a separate

warrant.

REQUEST FOR SEALING OF MATTER

69. [request that the Court order sealing this case until further order of the Court.
The documents filed in the case discuss an ongoing criminal investigation that is neither public
nor known to all the targets of the investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may give targets an opportunity to destroy or
tamper with evidence, change patterns of behavior, notify confederates, or otherwise seriously
jeopardize the investigation.

CONCLUSION

70. As noted above, this affidavit is made in support of an application for a warrant to

search KEAYS’s residence located at 14391 Canyon Road, Anchorage, Alaska, 99516, more

particularly described in Attachment A, and to seize the items set forth in Attachment B. As

28
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 28 of 29
detailed herein, I respectfully submit that there is probable cause to believe that KEAYS, a
resident of 14391 Canyon Road, Anchorage, Alaska, 99516, maintains evidence, fruits, and
instrumentalities of 18 U.S.C. § 1343 — Wire Fraud, 18 U.S.C. § 1956 — Laundering of Monetary
Instruments, 18 U.S.C. § 1957 — Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, and 18 U.S.C. § 371 — Conspiracy to commit Wire Fraud and
Money Laundering (i.e., the SUBJECT OFFENSES), further detailed in Attachment B, in his

residence located at 14391 Canyon Road, Anchorage, Alaska, 99516.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Signed: -—-—--,.__ Date, /2-7 57 I?

Tyler V6se, Special Agent

—
Subscribed and sworn to before me this N day of December, 2019.

ZING

UNITE STAY ES MAGISTRATE JUDGE

  

29
3:19-MJ-00587-MMS
Case 3:19-mj-00587-MMS Document 1-1 Filed 12/05/19 Page 29 of 29
